Citation Nr: 0612376	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-12 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder claimed as the result of Agent Orange exposure.  

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the veteran's Type II diabetes mellitus.  

3.  Entitlement to a compensable disability evaluation for 
the veteran's right side of the head shell fragment wound 
residuals.  

4.  Entitlement to a compensable disability evaluation for 
the veteran's left hand shell fragment wound residuals.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1966 to January 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Cleveland, Ohio, Regional Office (RO) which established 
service connection for Type II diabetes mellitus and assigned 
a 20 percent evaluation for that disability.  In January 
2002, the RO, in pertinent part, denied service connection 
for a chronic skin disorder to include a bilateral leg skin 
rash claimed as the result of Agent Orange exposure; denied 
compensable evaluations for both the veteran's right side of 
the head shell fragment wound residuals and left hand shell 
fragment wound residuals; and denied a total rating for 
compensation purposes based on individual unemployability.  
In December 2003, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  In May 
2004, the Board determined that new and material evidence had 
been received to reopen the veteran's claim of entitlement to 
service connection for a chronic skin disorder and remanded 
the issues of the veteran's entitlement to service connection 
for a chronic skin disorder claimed as the result of Agent 
Orange exposure; an initial evaluation in excess of 20 
percent for his Type II diabetes mellitus; compensable 
evaluations for both his right side of the head and left hand 
shell fragment wound residuals; and a total rating for 
compensation purposes based on individual unemployability to 
the RO for additional action.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected Type II 
diabetes mellitus.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial evaluation 
in excess of 20 percent for the veteran's Type II diabetes 
mellitus.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing the report of a January 2005 VA examination for 
compensation purposes, the Board observes that the veteran 
reported that he received ongoing private diabetic treatment.  
He had last seen his private physician in approximately 
November 2004 and was scheduled to see him again later in the 
same week as the VA evaluation was being conducted.  The 
veteran was diagnosed with "not well-controlled" diabetes 
mellitus.  Clinical documentation of the cited treatment is 
not of record.  

In its May 2004 Remand instructions, the Board directed the 
RO to obtain clinical documentation pertaining to the 
veteran's dermatological treatment from a Dr. Williams.  The 
requested treatment records were not incorporated into the 
record apparently due to the lack of a medical release from 
the veteran.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  Additional action should be taken to incorporate 
clinical documentation of the cited treatment into the 
record.  

The report of the January 2005 VA examination for 
compensation purposes states that the veteran sustained right 
temple and left hand shell fragment wounds and underwent 
surgical excision of the fragments.  On examination, the 
veteran exhibited well-healed and superficial scars of the 
right temple and the left hand at a point just distal to the 
left wrist with "no associated injuries or residuals" of 
the underlying soft tissues, the brain, or the left hand.  
The report of a March 2005 VA examination for compensation 
purposes states that the veteran exhibited a well-healed and 
slightly protrudent right forehead scar and left 
dorsal/proximal wrist shell fragment wound residuals 
including a well-healed scar and radio-scaphoid joint 
arthritis with capsular ligament damage and associated 
scapholunate joint separation.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Given the 
conflicting examination findings as to the nature and 
severity of the veteran's right head and left hand shell 
fragment wound residuals, the Board finds that an additional 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the veteran was not provided with notice of the type 
of evidence necessary to establish both an initial evaluation 
and an effective date for his chronic skin disorder and 
effective dates for increased evaluations for his 
service-connected Type II diabetes mellitus, right head shell 
fragment wound residuals, and left hand shell fragment wound 
residuals and a total rating for compensation purposes based 
on individual unemployability.  Therefore, the issues must be 
remanded to the RO so that proper notice may be issued to the 
veteran which includes an explanation as to the type of 
evidence necessary to establish entitlement to evaluations 
and effective dates for his disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holding in 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) are fully met.

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic skin disorder 
and service-connected Type II diabetes 
mellitus, right side of the head shell 
fragment wound residuals, and left hand 
shell fragment wound residuals after 2002 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Dr. Williams and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Request that copies of all pertinent 
VA clinical documentation pertaining to 
treatment of the veteran after 2001, not 
already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
severity of his chronic skin disorder and 
service-connected Type II diabetes 
mellitus, right side of the head shell 
fragment wound residuals, and left hand 
shell fragment wound residuals.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examination is 
to take into consideration the criteria, 
both prior to and effective August 30, 
2002, for evaluating scars and other skin 
disabilities.  

The examiner or examiners should advance 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified chronic skin disorder had 
its onset during active service; is in 
any other way causally related to active 
service; is etiologically related to his 
inservice pruritic skin rash; or is 
etiologically related to and/or increased 
in severity beyond its natural 
progression due to his service-connected 
disabilities.  

The examiner or examiners should identify 
the specific muscle group or groups 
involved, if any, and the limitation of 
activity imposed by the veteran's right 
forehead and left hand shell fragment 
wound residuals with a full description 
of the effect of the disabilities upon 
his ordinary activities.  The examiner or 
examiners should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his head and 
left hand should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiners should express an opinion as to 
the impact of the veteran's Type II 
diabetes mellitus, right side of the head 
shell fragment wound residuals, and left 
hand shell fragment wound residuals upon 
his vocational pursuits.  The examiner or 
examiners should correlate the evaluation 
findings with the clinical evidence of 
record, to specifically include the 
records relied upon by the SSA in making 
its determination regarding disability.  

Send the claims files to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic skin disorder claimed as the 
result of Agent Orange exposure; an 
initial evaluation in excess of 20 
percent for his Type II diabetes 
mellitus; compensable evaluations for his 
right side of the head and left hand 
shell fragment wound residuals; and a 
total rating for compensation purposes 
based on individual unemployability with 
express consideration of VAOPGCPREC 7-
2003.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the last SSOC.  
They should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

